Citation Nr: 0500079	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  96-45 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nicholas J. Tuccillo, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from April 1956 to February 
1960, and from February 1961 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision that denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in April 1996, and the RO issued a 
statement of the case (SOC) in August 1996.  Correspondence 
received from the veteran in September 1996 was accepted by 
the Board as a substantive appeal, in lieu of VA Form 9.  In 
October 1997, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claim for service 
connection for PTSD. 

In October 1998, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In February 1999 and again in May 2004, the RO issued SSOCs, 
reflecting the continued denial of the claim on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record includes a diagnosis of PTSD that appears to 
be associated with the veteran's Vietnam service.

3.  The veteran's claimed in-service stressors during his 
Vietnam service are not combat related.

4.  The veteran's claimed in-service stressors during his 
Vietnam service have not been corroborated by service records 
or other credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the August 1996 SOC, as well as the the October 1997, 
February 1999, and May 2004 SSOCs, and the July 2001 and 
February 2004 letters, the RO notified the veteran of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim for service connection for PTSD.  
After each, the veteran and his representative were given the 
opportunity to respond.  Specifically, in the February 2004 
letter, the RO notified the veteran of the three criteria for 
establishing service connection, and of the need for evidence 
of a verifiable stressor.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's February 2004 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in March 1996, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the July 2001 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran more than two years before 
the May 2004 SSOC, and the RO afforded the veteran well over 
a one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issue on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Factual Background

Service medical records contain neither manifestations nor 
symptoms of PTSD.

A record transcript of sea service reflects that the veteran 
served aboard the U.S.S. Tulare (AKA-112) approximately from 
1956 to 1960, and aboard the U.S.S. Damato (DDE-871) 
approximately from 1961 to 1964.

The report of a December 1995 psychological evaluation of the 
veteran notes that testing results were consistent with PTSD.  

On VA examination in February 1996, the veteran reported 
experiencing several traumatic events in service.  One 
incident involved a boat that was used to ferry men between 
the ship and the beach.  Reportedly, a good friend of the 
veteran was knocked overboard and into the propellers of the 
boat, and presumed death.  Another incident involved the 
veteran's flight aboard a transport C-130 plane, from the 
Phillipines to the United States, in which coffins stacked in 
the plane became loose and wandered over the hold of the 
plane.  The veteran continued to have dreams of this 
incident, and reported having dreams and nightmares 
approximately three times a week.  Other symptoms reported by 
the veteran included isolation, concentration difficulties, 
outbursts of rage, and memory difficulties.  

Mental status examination revealed a hypervigilant, 
hyperalert individual who had difficulty throughout the 
examination in trying to describe the death of his friends.  
Mood and affect varied from irritability to anxiety, to 
agitation, and then to depression.  The VA examiner diagnosed 
the veteran with PTSD, chronic and severe.

An April 1997 report from the United States Armed Services 
Center for Unit Records Research (CURR) indicates that the 
U.S. Navy Casualty Office does not have casualty data on an 
individual named "Stud Alexander" or anyone else with the 
last name of "Alexander" that was killed or injured in Cam 
Ranh Bay between 1963 and 1965, as reported by the veteran.  
Nor was CURR able to verify that the veteran rode on an 
aircraft that carried coffins during his return to the United 
States.

During an October 1998 hearing, the veteran also testified 
that he was aboard ship that participated in the Cuban 
blockade and that the ship was fired upon; a nearby ship, the 
U.S.S. Beal, had part of its bridge blown off by explosion.  
He also described the incident where his good friend was 
knocked overboard from a boat in Vietnam and presumed dead, 
and described a return flight from the Philippines.

Additional research materials received by the RO reflect that 
the U.S.S. Damato participated in the Cuban quarantine in 
September 1962.  Records received from the Army Quartermaster 
Museum also reflect that the initial death rate in Vietnam 
was very low, and that mortuary services were provided by a 
civilian mortician assigned to the U.S. Air Force mortuary at 
Clark Air Force Base, Republic of the Philippines.

III.  Legal Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f). 

Considering the evidence in light of the above criteria, the 
Board finds that the criteria for service connection for PTSD 
are not met.

In February 1996, a VA examiner diagnosed the veteran with 
PTSD.  At that time the veteran reported his alleged 
stressors as involving both the death of a friend "Stud 
Alexander" who fell overboard, and the coffins moving within 
an airplane during the veteran's flight from the Philippines.  
Even assuming, without deciding, that the veteran has a 
diagnosis of PTSD rendered in accordance with the DSM-IV, he 
Board finds that, in this case, the claim must nonetheless 
fail because another essential criterion-credible evidence 
that the claimed stressor actually occurred-has not been 
met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 
  
The evidence does not establish, and the veteran does not 
specifically assert, that his claimed stressors during his 
Vietnam service are not combat related.  While the veteran 
has indicated that the ship he was aboard during the Cuban 
quarantine in 1962 came under hostile fire, there is no 
allegation or suggestion that this event resulted in PTSD; as 
addressed below, the specific in-service stressful 
experiences that the veteran has identified, to date (to 
include during the February 1996 examination), are his 
friend's death from falling overboard a boat in Vietnam 
waters, and his return flight from the Philippines among 
coffins in the planes' cargo hold..  Absent evidence that the 
veteran's claimed stressors during his Vietnam service are 
combat related, the veteran's lay statements, alone, are not 
sufficient to establish the occurrence of any in-service 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection.  See 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. 

In this case, as indicated above, CURR has unable to 
independently corroborate the occurrence of either of the 
claimed events, and the veteran has not provided any 
statements from former service comrades or others, or 
identified any other sources of information, that would 
corroborate either these or any other alleged in-service 
stressful experiences.

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD, and no basis for undertaking any further development of 
this element of the claim.  

Absent credible supporting evidence of a claimed in-service 
stressor,  the requirements for service connection for PTSD 
have not been met.  Under these circumstances, the benefit-
of-the-doubt doctrine is not for application, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R  § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


